UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7167



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ISABEL GONZALEZ, a/k/a Chabello, a/k/a Isabel
Garcia,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CR-00-77; CA-02-726-5)


Submitted:   April 24, 2006                    Decided:   May 5, 2006


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Isabel Gonzalez, Appellant Pro Se. Rudolf A. Renfer, Jr., Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Isabel Gonzalez seeks to appeal the district court’s

order denying his 28 U.S.C. § 2255 (2000) motion.                We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

              When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).                This appeal period is

“mandatory and jurisdictional.”             Browder v. Director, Dep’t of

Corr., 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)).

              The district court’s order was entered on the docket on

January 14, 2005.      The notice of appeal was filed on July 22, 2005.

Because Gonzalez failed to file a timely notice of appeal or to

timely obtain an extension or reopening of the appeal period, we

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented      in   the

materials     before   the    court   and     argument   would    not    aid   the

decisional process.



                                                                        DISMISSED


                                      - 2 -